Citation Nr: 0003664	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  98-18 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama




THE ISSUES

Entitlement to service connection for back pain, nosebleeds, 
and a psychiatric condition (claimed as "nerves").




REPRESENTATION

Appellant represented by:	The American Legion







INTRODUCTION

The appellant served in the National Guard in the 1970s with 
a period of active duty for training from February 1976 to 
May 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for back 
pain, nosebleeds, and a psychiatric condition (claimed as 
"nerves").


FINDINGS OF FACT

1.  Medical evidence has been presented or secured to render 
plausible a claim that the appellant currently has a back 
condition.

2.  No medical evidence has been presented or secured to 
render plausible a claim that a current back condition is the 
result of a disease or injury incurred during a two-month 
period of active duty for training or is the result of an 
injury sustained during a period of inactive duty for 
training.

3.  No medical evidence has been presented or secured to 
render plausible a claim that a nosebleed disability exists 
currently or that current nosebleeds, if any, is the result 
of a disease or injury incurred during a two-month period of 
active duty for training or is the result of an injury 
sustained during a period of inactive duty for training.

4.  The appellant currently has a psychiatric disorder 
diagnosed as adjustment disorder with depression and anxiety.

5.  The appellant was seen in a Mental Hygiene Clinic in 
March and April 1976, during a period of active duty for 
training from February 1976 to May 1976, for complaints of 
being nervous and of having difficulty sleeping during which 
time she was prescribed Mellaril.

6.  No medical evidence has been presented or secured to 
render plausible a claim that a current psychiatric disorder 
is the result of a disease or injury incurred during a two-
month period of active duty for training -- including a 
disorder treated with Mellaril in March and April 1976 -- or 
is the result of an injury sustained during a period of 
inactive duty for training.


CONCLUSION OF LAW

The appellant has not established that she was disabled from 
a disease or injury incurred or aggravated in the line of 
duty in the National Guard, and therefore has not satisfied 
her initial burden of establishing status as a veteran in 
order to establish basic eligibility for veterans benefits 
under the law.  38 U.S.C.A. §§ 101(2), 101(22), 101(24), 1110 
(West 1991); 38 C.F.R. § 3.1(d), 3.6(a), (c)(3) (1999); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998), 
the United States Court of Appeals for Veterans Claims 
(Court) noted as follows,

Basic entitlement to compensation for 
veterans for service-connected 
disabilities derives from 38 U.S.C. 
§ 1110, which provides, in part, as 
follows:  "For disability resulting from 
personal injury suffered or disease 
contracted in line of duty, or for 
aggravation of a preexisting injury 
suffered or disease contracted in line of 
duty, in the active military, naval, or 
air service . . . the United States will 
pay to any veteran thus 
disabled . . . compensation as provided 
in this subchapter . . . ."  38 U.S.C. 
§ 1110 (emphasis added).  See 38 U.S.C. 
§§ 1112, 1113(a); 38 C.F.R. §§ 3.303(a), 
3.306 (1997).  The term "veteran" is 
defined, in relevant part, as "a person 
who served in the active military, naval, 
or air service . . . ."  38 U.S.C. 
§ 101(2); see also 38 C.F.R. § 3.1(d).  
The term "active military, naval, or air 
service" is defined to include, inter 
alia, "any period of active duty for 
training during which the individual 
concerned was disabled or died from a 
disease or injury incurred or aggravated 
in line of duty."  38 U.S.C. § 101(24) 
(emphasis added); see also 38 C.F.R. § 
3.6(a) (1997).  The term "active duty 
for training" includes, inter alia, 
certain full time duty in the Army 
National Guard.  38 U.S.C. § 101(22); see 
also 38 C.F.R. § 3.6(c)([3]).  Thus, in 
order to establish basic eligibility for 
veterans benefits based upon his service 
in the National Guard, the appellant must 
establish that he was 
"disabled . . . from a disease or injury 
incurred or aggravated in the line of 
duty [in the National Guard]."  See 
Paulson v. Brown, 7 Vet. App. 466, 470 
(1995) ("[A]n individual who has served 
only on active duty for training must 
establish a service-connected disability 
in order to achieve veteran status.").

Moreover, in McManaway v. West, 13 Vet. App. 60, 67 (1999), 
the Court noted that service as "a member of the [Army 
National Guard or]. . . Air National Guard of any State" is 
to be considered "'inactive duty training'" when it is 
"duty (other than full-time duty) under sections 316, 502, 
503, 504, or 505 of title 32", United States Code. 38 U.S.C. 
§ 101(23).  In such case, the Court noted it is not enough 
for a veteran to submit medical evidence to support a 
plausible claim for a disease that began during his National 
Guard service because the law "permits service connection 
for persons on inactive duty [training] only for injuries, 
not diseases, incurred or aggravated in line of duty."  
McManaway, 13 Vet. App. at 67, quoting Brooks v. Brown, 5 
Vet. App. 484, 485 (1993) (discussing 38 U.S.C. §§ 101(24), 
1131); cf. Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995) 
(if claim relates to period of active duty for training, 
disability must have manifested itself during that period; 
otherwise, period does not qualify as active military service 
and claimant does not achieve veteran status for purposes of 
that claim). 

In this case, a DD Form 214 of record shows that the 
appellant served in the National Guard in the 1970s with a 
period of active duty for training from February 1976 to May 
1976.  A letter from the Alabama Military Department shows 
that she was discharged for failure to complete certain 
training designated as "REP Tng (Basic and AIT)."

Medical records pertaining to the appellant have been 
obtained from the National Guard and are of record.  Other 
recent medical evidence has also been submitted.  Concerning 
the claims for service connection, the Board notes that the 
evidence of record demonstrates as follows: 

Medical evidence has been presented or secured to render 
plausible a claim that the appellant currently has a back 
condition.  However, no medical evidence has been presented 
or secured to render plausible a claim that a current back 
condition is the result of a disease or injury incurred 
during a two-month period of active duty for training or is 
the result of an injury sustained during a period of inactive 
duty for training.

No medical evidence has been presented or secured to render 
plausible a claim that a nosebleed disability exists 
currently or that current nosebleeds, if any, is the result 
of a disease or injury incurred during a two-month period of 
active duty for training or is the result of an injury 
sustained during a period of inactive duty for training.

Medical evidence has been submitted to show that the 
appellant currently has a psychiatric disorder diagnosed as 
adjustment disorder with depression and anxiety.  In 
addition, the Board notes that the National Guard records 
show that the appellant was seen in a Mental Hygiene Clinic 
in March and April 1976, during a period of active duty for 
training from February 1976 to May 1976, for complaints of 
being nervous and of having difficulty sleeping during which 
time she was prescribed Mellaril.  No medical evidence has 
been presented or secured to render plausible a claim that a 
current psychiatric disorder is the result of a disease or 
injury incurred during a two-month period of active duty for 
training -- including treatment at a Mental Hygiene Clinic in 
March and April 1976 -- or is the result of an injury 
sustained during a period of inactive duty for training.

Accordingly, the Board concludes that the appellant has not 
established that she was disabled from a disease or injury 
incurred or aggravated in the line of duty in the National 
Guard, and therefore has not satisfied her initial burden of 
establishing status as a veteran in order to establish basic 
eligibility for veterans benefits under the law.  38 U.S.C.A. 
§§ 101(2), 101(22), 101(24), 1110 (West 1991); 38 C.F.R. 
§ 3.1(d), 3.6(a), (c)(3) (1999); Mercado-Martinez v. West, 11 
Vet. App. 415, 419 (1998).


ORDER

Service connection for back pain, nosebleeds, and a 
psychiatric condition (claimed as "nerves") is denied.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals



 

